

116 HR 8559 IH: Surviving Families Benefit Expansion Act
U.S. House of Representatives
2020-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8559IN THE HOUSE OF REPRESENTATIVESOctober 9, 2020Mrs. Hayes (for herself, Mr. Rodney Davis of Illinois, Mr. Fitzpatrick, Ms. Wild, Mr. Larson of Connecticut, Mr. Kilmer, and Mr. Cox of California) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve and to expand eligibility for dependency and indemnity compensation paid to certain survivors of certain veterans.1.Short titleThis Act may be cited as the Surviving Families Benefit Expansion Act.2.Modification of requirements for dependency and indemnity compensation for survivors of certain veterans rated totally disabled at time of deathSection 1318 of title 38, United States Code, is amended—(1)in subsection (a)—(A)by striking The Secretary and inserting (1) Except as provided in paragraph (2), the Secretary; and(B)by adding at the end the following new paragraph:(2)In any case in which the Secretary makes a payment under paragraph (1) of this subsection by reason of subsection (b)(1) of this section and the period of continuous rating immediately preceding death is less than 10 years, the amount payable under such paragraph shall be an amount that bears the same relationship to the amount otherwise payable under such paragraph as the duration of such period bears to 10 years.; and(2)in subsection (b)(1), by striking 10 or more years and inserting not less than five years.3.Eligibility for dependency and indemnity compensation for surviving spouses who remarry after age 55Section 103(d)(2)(B) of title 38, United States Code, is amended in the second sentence by inserting chapter 13 or after benefits under.